JOHN HANCOCK BOND TRUST AMENDMENT TO ADVISORY AGREEMENT AMENDMENT made this 1 st day of June, 2012, to the Advisory Agreement dated July 1, 2009, as amended (the “Agreement”), between John Hancock Bond Trust, a Massachusetts business trust, on behalf of its series John Hancock High Yield Fund (the “Fund”), and John Hancock Advisers, LLC, a Delaware limited liability company. In consideration of the mutual covenants contained herein, the parties agree as follows: 1. CHANGE IN APPENDIX A Appendix A of the Agreement, which relates to Section 4 of the Agreement, “COMPENSATION OF ADVISER,” is hereby amended to reflect the following fee schedule for the Fund: First Next Next Next Excess over $75 Million $75 Million $350 Million $2 Billion of $2.5 Billion of Average of Average of Average Average of Average Daily Daily Daily Daily Daily Fund Net Assets Net Assets Net Assets Net Assets Net Assets John Hancock High Yield 0.625
